KUNKLE, J.:
Epitomized Opinion
1. Allison, a real estate agent, had attempted to sell a property for Cornell, and had showed the property to two prospective purchasers, but for some time had done nothing further. Some time later another real esatte agent induced the same parties, to whom Allison had shown the property, to purchase the same. Allison sued Cornell, the owner, for $261, commission. On the trial the purchasers testified that they had dismissed Allison, and .were in consultation with another real estate agent, and he induced them to buy instead of renting. At the close of testimony, the court directed a verdict for Cornell. The court held:
2. That where purchasers testify that they had dismissed the plaintiff, and were in consultation with another agent, the plaintiff must rebut this before his case can go to jury.